DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2022 has been entered.

Election/Restrictions
Claims 10-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 November 2020.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).  (Emphasis added)



	

Rationale
Claim 1 is confusing in that the language added via amendment of 07 September 2022 specifies the two single-stranded strands are “non-hybridizable”, yet the claim specifies that these non-hybridizable sequences comprise “at least one primer-binding site”.  If these strands comprise “at least one primer binding site”, the strands must be hybridizable to at least a primer.
If, per chance, the aspect of the two single-stranded strands are to be limited in that they are not hybridizable with one another, it is noted that amended claim 5 now specifies that “the barcodes on each adaptor in the pool are in reverse complementarity”, which speaks directly to the barcodes being capable of hybridizing to one another.
In recognition that claim 5 is a dependent claim, claim 3, from which it depends, must encompass such an embodiment.  Accordingly, claims 4, 7, 8, and 9, which also depend from claim 3 are deemed to fairly encompass such an embodiment and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Holding & Rationale 
Claims 1,  3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0361481 A1 (Joun et al.) in view of US 2015/0368638 A1 (Steemers et al.), US 2015/0057163 A1 (Rotem et al.), US 2012/0316074 A1 (Saxonov), and US 2015/0284769 A1 (Schroeder).
Joun et al., at paragraph [0481], teach of kits that comprise “at least one adaptor.”  As stated therein:
[0481] In some embodiments, the disclosure relates generally to compositions, as well as related, systems, methods, kits and apparatuses, comprising target nucleic acids and at least one adaptor.  (Emphasis added)

Joun et al., at paragraph [0483], teach that the adaptor can be single stranded, double stranded, or a combination of both single stranded and double stranded, and be “Y-shaped”.  As stated therein:
[0483] In some embodiments, the adaptor comprises a nucleic acid, including DNA, RNA, RNA/DNA molecules, or analogs thereof. In some embodiments, the adaptor can include one or more deoxyribonucleoside or ribonucleoside residues. In some embodiments, the adaptor can be single-stranded or double-stranded nucleic acids, or can include single-stranded and/or double-stranded portions. In some embodiments, the adaptor can have any structure, including linear, hairpin, forked (Y-shaped), or stem-loop.  (Emphasis added)

Joun et al., at paragraph [0488], teach that the adaptor can comprise a sequence that is complementary to a primer; and at paragraph [0489], they teach that the adaptor can also comprise a barcode sequence.  As stated therein:
[0488] In some embodiments, the adaptor can include a nucleotide sequence that is identical or complementary to any portion of a capture primer, fusion primer, reverse primer, amplification primer, or a sequencing primer. (Emphasis added)

[0489] In some embodiments, the adaptor can include identification sequences, such as for example, a uniquely identifiable sequence (e.g., barcode sequence). In some embodiments, a barcoded adaptor can be used for constructing a multiplex library of target nucleic acids. In some embodiments, the barcoded adaptors can be appended to a target nucleic acid and used for sorting or tracking the source of the target nucleic acid. In some embodiments, one or more barcode sequences can allow identification of a particular adaptor among a mixture of different adaptors having different barcodes sequences. For example, a mixture can include 2, 3, 4, 5, 6, 7-10, 10-50, 50-100, 100-200, 200-500, 500-1000, or more different adaptors having unique barcode sequences. 

As noted above, Joun et al., teach of including a barcode in the adaptor, and that the adaptor can be single stranded, double stranded, or a combination of both single- and double-stranded nucleic acids.  Given such, the aspect of placing the barcode sequence in the single-stranded portion of an adaptor that comprises both single- and double-stranded sequences is deemed to be a matter of an obvious design choice.
As noted above, Joun et al., teach that the adaptor can also comprise a sequence that is complementary to a primer.  Such a showing is deemed to meet a limitation of claim 1 in that the adaptor comprises “at least one primer-biding site”.  
The aspect of using barcodes “for sorting or tracking the source of the target nucleic acid” is deemed to render obvious the aspect of the relationship of the barcodes is in “a reference table.”  (Claim 7)
The aspect of placing “at least one adaptor” in a “kit” is deemed to render obvious the aspect of generating a “pool of adaptors” (claim 8), and the limitation of having “the pool [ ] contained in a single vial.”  (claim 9)

In addition to the teachings of Joun et al., attention is directed to the disclosure of Rotem et al., which teaches that the barcodes can be in single-stranded sequences, and be used /ligated to RNA or DNA molecules of interest.  As stated therein:
[0065] In other embodiments, RNA molecules, e.g., from individual cells, could be "barcoded" or otherwise ligated with an identification sequence in droplets (or other compartments) using single stranded indexed adaptors. The adaptors may be coupled to the RNA molecules, for example, by direct ligation, by poly-T or random primer-based reverse transcription methods, or by other methods known to those of ordinary skill in the art. In some embodiments, selected RNA sequences could be interrogated by introducing a collection of single-stranded adaptors each comprising a barcode or other identification sequence (e.g., indexed to a single cell) and known sequences complementary to the RNA species of interest, followed by reverse transcription in single-cell-containing droplets. Template switching may be used in some embodiments. Accordingly, it should be understood that in the embodiments and examples discussed herein using DNA, this is by way of example only, and that in other embodiments, RNA could be used instead of and/or in addition to DNA.  (Emphasis added)

The aspect of developing and using “a collection” of adaptors is deemed to render obvious applicant’s “pool of adaptors”, which is a limitation of claim 3, and of claims 4-9, which depend therefrom.
Joun et al., while teaching of Y-adapters that comprise both double-stranded and single-stranded sequences, has not been found to teach the inclusion of a barcode in each single strand and that they are necessarily non-complementary.

Steemers et al., at paragraph [0179], teaches:
[0179] In some embodiments, the sense and antisense strands of a target nucleic acid are associated with a different barcode. The barcodes may be associated with the target nucleic acid by a variety of methods including ligation of adaptors and insertion of transposon sequences. In some such embodiments, a Y-adaptor may be ligated to at least one end of a target nucleic acid. The Y-adaptor can include a double-stranded sequence, and non-complementary strands, each strand comprising a different barcode. The target nucleic acid with ligated Y-adaptor can be amplified and sequenced such that each barcode can be used to identify the original sense or antisense strands. A similar method is described in Kinde I. et al., (2011) PNAS 108:9530-9535, the disclosure of which is incorporated herein by reference in its entirety. In some embodiments, the sense and antisense strands of a target nucleic acid are associated with a different barcode by inserting transposon sequences provided herein. In some such embodiments, the transposon sequences can comprise non-complementary barcodes.  (Emphasis added)

The aspect of the adaptor of claim 5 comprising barcodes wherein the relationship is one of “reverse complementarity” is deemed to be satisfied by the sequences being a transposon, as is disclosed by Steemers et al.
The aspect of there being different barcodes on different strands, knowing that one is the sense and the other being the antisense strands, speaks to the barcodes having a “known relationship”.
The aspect that each strand of a double-stranded sequence being associated with a different barcode is deemed to fairly suggest the aspect of the barcodes as being paired for while the two barcodes are associated with one adaptor, each barcode is associated with a specific sequence of a double-stranded target nucleic acid.

Saxonov, in paragraph [0051], teach that the barcodes can occur in the single-stranded portion of an adaptor and that the adaptor can comprise multiple adaptors, and be separated by any number of nucleotides.  As stated therein:
[0051] A barcode can be double stranded in an adaptor. In some cases, a barcode is single stranded in an adaptor. A barcode can comprise double stranded and single stranded sequence in an adaptor. An adaptor can comprise about, more than about, at least about, or less than about 1, 2, 3, 4, 5, 6, 7, 8, 9, or different barcodes. If an adaptor comprises more than one barcode, the barcodes can be separated from each other by about, more than about, or at least about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 bases or base pairs on the adaptor.

In view of the above showing, the number of barcodes, and the distance that they are apart is clearly a matter of obvious design choice.  Given such, the “edit distance” (claim 4), which speaks to the distance the barcodes are apart, is likewise deemed to be a matter of an obvious design choice.  
In further support of the above position, attention is directed to Schroeder, which teaches at paragraph [0207], that the barcodes can be separated by an edit distance of 3.  As stated therein:
The barcodes can be chosen for their ability to parse properly and for color balancing and can have strict pairing requirements when performing 2-plex multiplexing. Users wishing to perform greater than a 2-plex multiplexing can choose a Duplex Set (as defined in Table 9), combined with any of the remaining barcoded libraries. The barcode sequences can be separated by an edit distance of three. For further details on the barcode design strategy, please refer to Faircloth BC and Glenn TC (2012). PLoS ONE 7 (8): e42543. doi:10.1371/journal.pone.0042543, which is herein incorporated by reference in its entirety.  (Emphasis added)

The aspect of one using an edit distance of 3 is deemed to meet the limitation of “at least one”, as recited in independent claim 3.
Attention is also directed to paragraph [0092] of Schroeder, which teaches of the pairing of barcodes in adaptors.  As stated therein:
In some cases, first oligonucleotides (e.g., adaptor or primer) and second oligonucleotides (e.g., adaptor or primer) having barcodes are paired, such that oligonucleotides (e.g., adaptors or primers) of the pair comprise the same or different one or more barcodes. In some cases, the methods described herein further comprise identifying the sample from which a target polynucleotide is derived based on a barcode sequence to which the target polynucleotide is joined. A barcode can comprise a oligonucleotide sequence that when joined to a target polynucleotide serves as an identifier of the sample from which the target polynucleotide was derived.  (Emphasis added)


In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0361481 A1 (Joun et al.) in view of US 2015/0368638 A1 (Steemers et al.), US 2015/0057163 A1 (Rotem et al.), US 2012/0316074 A1 (Saxonov), and US 2015/0284769 A1 (Schroeder).

Response to Argument
At pages 7-11 of the response of 07 September 2022, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 103(a). 
At page 11 of the response said representative asserts:
Schroeder is directed to generating bisulfite-converted libraries for reduced representation bisulfite sequence (RRBS), and, not unlike Joun, Rotem, and Saxonov, it is submitted that Schroeder also does not disclose, teach, or suggest an adaptor, wherein the barcodes are paired, which confer the benefit of a step of error detection and correction. Thus, it is submitted that the combination of Joun, Steemers, Rotem, Saxonov, and Schroeder does not disclose, teach, or suggest the claimed adaptors, as amended.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  As an initial point, it is noted that Joun et al., Steemers et al., Rotem et al., and Saxonov were not being relied upon for teaching the limitation of paired barcode sequences.  As set forth above in the body of the rejection, Schroeder, at paragraph [0092], teaches “In some cases, first oligonucleotides (e.g., adaptor or primer) and second oligonucleotides (e.g., adaptor or primer) having barcodes are paired.”  In view of the explicit teaching of pairing barcodes in an adaptor, it would have been most obvious for one of ordinary skill in the art to do so.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0361481 A1 (Joun et al.) in view of US 2015/0368638 A1 (Steemers et al.), US 2015/0057163 A1 (Rotem et al.), US 2012/0316074 A1 (Saxonov), and US 2015/0284769 A1 (Schroeder).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634